    Case: 1:19-cv-07915 Document #: 51 Filed: 09/09/20 Page 1 of 3 PageID #:2051




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 T.K., THROUGH HER MOTHER, SHERRI                       )
 LESHORE, and A.S., THROUGH HER                         )
 MOTHER, LAURA LOPEZ, individually and                  )
 on behalf of all others similarly situated,            ) Case No. 19 C 7915
                                                        )
                Plaintiffs,                             ) Judge John Robert Blakey
                                                        )
    vs.                                                 ) Magistrate Judge M. David Weisman
                                                        )
 BYTEDANCE TECHNOLOGY CO., LTD.,                        )
 MUSICAL.LY INC., MUSICAL.LY THE                        )
 CAYMAN ISLANDS CORPORATION, and                        )
 TIKTOK, INC.,                                          )
                                                        )
                Defendants.                             )

                OBJECTOR MARK S.’s MOTION FOR ENFORCEMENT OF
                PRELIMINARY INJUNCTION AND FOR REASSIGNMENT
                AND CONSOLIDATION OF THE RELATED TIKTOK MDL

          For the reasons set forth in Objector Mark S.’s Motion for Enforcement of Preliminary

Injunction and for Reassignment and Consolidation of the Related TikTok MDL, filed

contemporaneously herewith, pursuant to Federal Rules of Civil Procedure 42(a) and 71 and Local

40.4, as well as the Court’s inherent powers, Objector Mark S., by his attorneys, respectfully moves

the Court to: (a) enforce its December 19, 2019 preliminary injunction prohibiting members of the

settlement class from filing certain claims; (b) find that the related multidistrict litigation captioned

In re: TikTok, Consumer Privacy Litig., No. 1:20-cv-4699 (MDL 2948) (N.D. Ill.) (Lee, J.) (the

“TikTok MDL”) is related to this case; (c) reassign the TikTok MDL to this Court; and (d)

consolidate the TikTok MDL herewith. As an alternative to reassignment and consolidation,

Objector respectfully requests that the Court informally coordinate with Judge Lee to ensure the

just and proper administration of this case and the TikTok MDL.



                                                   1
    Case: 1:19-cv-07915 Document #: 51 Filed: 09/09/20 Page 2 of 3 PageID #:2052




       WHERFORE, Objector Mark S. respectfully requests that the Court: (a) enforce its

preliminary injunction; (b) find that the TikTok MDL is related to this case; (c) reassign the TikTok

MDL to this Court; and (d) consolidate the TikTok MDL herewith. As an alternative to

reassignment and consolidation, Objector respectfully requests that the Court informally

coordinate with Judge Lee to ensure the fair and proper administration of these overlapping

matters.

Dated: September 9, 2020                              Respectfully submitted,

                                                      MARK S.

                                              By:     /s/ Scott R. Drury
                                                      SCOTT R. DRURY
                                                      One of the attorneys for Mark S.
Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
mike@loevy.com
drury@loevy.com




                                                 2
   Case: 1:19-cv-07915 Document #: 51 Filed: 09/09/20 Page 3 of 3 PageID #:2053




                                 CERTIFICATE OF SERVICE

          I, Scott R. Drury, an attorney, hereby certify that, on September 9, 2020, I filed the

foregoing document using the Court’s CM/ECF system, which effected service on all counsel of

record.

                                                    /s/ Scott R. Drury
                                                    One of the attorneys for Mark S.
